TYSON, J.-
'This appeal is prosecuted from a judgment denying to appellant a -writ of mandamus to compel the probate judge and the commissioners’ court of Pike county to set aside and annul the recommendation and certificate issued by them to one Stallings as a suitable person to be admitted free of charge as a student into the Medieál College at Mobile under the provisions of the act of the General Assembly incorporating that institution. — 'Acts, 1859-60, p; 348.
In the petition for the writ it is averred that Stallings by virtue of the recommendation and certificate issued to him, will apply for and receive the benefits and advantages conferred by section 7 of said act, unless the *269recommendation and certificate 'be annulled. It is also-averred that tbe . recommendation and certificate to Stallings is void for want of authority in tbe probate judge and commissioners’ court to make them.
The contention is that by tbe action of tbe probate judge and commissioners’ court in awarding tbe certificate to Stallings, tbe petitioner is dispossessed of a valuable franchise. Conceding this, without deciding it, it by no means follows that there was error in refusing tbe writ.
In tbe first place, if tbe action of tbe probate judge and commissioners’ court was without authority of law, as averred, it could confer no right upon Stallings nor deprive tbe petitioner of any right. In tbe second place, it is clear that tbe purpose of this proceeding is to strike down tbe authority under which Stallings claims the right to enjoy tbe privileges conferred by tbe act — a right quite as valuable to him as to tbe petitioner — and this, too, without giving him an opportunity to be beard.
It is clear to us, whatever may be tbe construction of the act under which tbe petitioner claims to derive bis rights, if be has any, that be is not entitled to tbe remedy here sought to enforce them.
Affirmed.